
	
		II
		111th CONGRESS
		1st Session
		S. 1769
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain coins to be acquired by individual retirement accounts and other
		  individually directed pension plan accounts, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Options for Investors through
			 United States Certified Coins Act of 2009.
		2.Certain coins not
			 treated as collectibles
			(a)In
			 generalSection 408(m) of the Internal Revenue Code of 1986
			 (relating to exception for certain coins and bullion) is amended—
				(1)in paragraph
			 (3)(A), by striking or at the end of clause (iii) and by
			 inserting after clause (iv) the following new clause:
					
						(v)a
				coin which—
							(I)is certified by
				an independent, third-party grading service,
							(II)is, or was at
				any time, legal tender in the United States, and
							(III)is traded on a
				nationally recognized electronic coin trading network or listed by an
				independent coin wholesale reporting service,
				or
							, 
				(2)in paragraph
			 (3)(B)—
					(A)by inserting
			 in coin or bar form after bullion, and
					(B)by striking
			 a regulated futures contract, and all that follows and
			 inserting
						
							a regulated futures contract, if a
			 trustee described under subsection (a)(2) maintains—(i)physical
				possession of such coins or bullion, or
							(ii)the indicia of
				ownership for such coins or bullion, provided physical possession of such coins
				or bullion is held by a custodian pursuant to paragraph
				(4).
							,
				and
					(3)by adding at the
			 end the following new paragraph:
					
						(4)Use of certain
				custodians as agentsA trustee shall not hold the indicia of
				ownership of any coins or bullion described in subparagraph (A) or (B) of
				paragraph (3) in lieu of holding physical possession unless—
							(A)physical
				possession of such coins or bullion is maintained by a custodian that regularly
				engages in the business of holding bullion, coins, and precious metals, and
				which—
								(i)has held such
				goods during the preceding 12 months for the beneficial owner of such goods
				other than the custodian, and
								(ii)holds the coins
				or bullion as agent for the trustee,
								(B)the trustee
				remains a fiduciary and otherwise liable to the account holder to the same
				extent such trustee would if it retained the physical possession of the coins
				or bullion,
							(C)the indicia of
				ownership is not subject to any right, charge, security interest, lien, or
				claim of any kind in favor of the custodian in possession of the coins or
				bullion and is freely transferable by the trustee without payment of money or
				value other than for safe custody and administration, and
							(D)upon request by
				the account holder, the trustee identifies to the account holder the name,
				address, and principal place of business of the custodian in possession of the
				coins or
				bullion.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
